Citation Nr: 0933457	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  09-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, 
Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment from private medical providers 
from May 10, to May 13, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to June 
1956.

This case comes to the Board of Veterans' Appeals (Board) 
from the Department 
of Veterans Affairs (VA) Erie, Pennsylvania Medical Center 
(MC).  By letters dated 
in July 2008, the VA Medical Center informed the Veteran that 
his claim for reimbursement for medical services furnished by 
several medical providers in 
May 2008 was denied.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Preauthorization was not obtained for the services 
rendered and the VAMC was not notified within 72 hours of the 
hospital admission.

2.  The Veteran has private health insurance.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by private medical providers from May 10, 
to May 13, 2008 have not been met.  38 U.S.C.A. §§ 1703, 1725 
(West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  

The Veteran has not been provided a VCAA notice regarding his 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that failure to comply with 
the notice requirement of the VCAA is not prejudicial to the 
Veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In this case, the Veteran concedes that he did not 
obtain prior authorization, and his wife has indicated that 
they did not call the VAMC following his emergency 
hospitalization until more than 72 hours later.  Moreover, 
the Veteran does not dispute that he has private insurance.  
Accordingly, there is no reasonable possibility that VCAA 
notice would aid in substantiating the claim, and any failure 
to provide such notice is harmless.  Id.; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  

Analysis

The Veteran's only service connected disability is a right 
arm disability evaluated as 20 percent disabling.

In adjudicating a claim for payment or reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for non-VA medical 
care received at a private facility.  38 U.S.C.A. § 1703(a); 
38 C.F.R. §§ 17.52, 17.54.  This is a factual, not a medical, 
determination. Similes v. Brown, 5 Vet. App. 555 (1994).  
According to 38 C.F.R. § 17.54, the admission of a veteran to 
a non-VA hospital at VA expense must be authorized in 
advance.  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran or by others on his/her behalf is dispatched to VA 
for veterans in the 48 contiguous States and Puerto Rico, 
within 72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday, and holidays.


In this case, the Veteran concedes that he did not obtain 
prior authorization for 
his treatment, and his wife noted in November 2008 
correspondence that the VAMC was not advised within 72 hours 
of the Veteran's admission.  As such, reimbursement under 
38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 is not warranted.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement 
under this authority a veteran has to satisfy all of the 
following conditions: 

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Here, the medical evidence establishes that the Veteran was 
experiencing an acute myocardial infarction when he presented 
to the emergency room and was flown to Hamot Medical Center 
for emergency catheterization.  Thus, there is no dispute 
that the Veteran was experiencing a medical emergency for 
which a delay in seeking treatment would have been hazardous 
to his health.  However, the regulatory prerequisite which 
precludes VA from allowing the Veteran's claim is 38 C.F.R. 
§ 17.1002(g).  The record reflects that the Veteran has 
private health insurance, 
and the Veteran has not disputed that he carries Aetna as 
secondary insurance.  Accordingly, the Board concludes that 
the criteria for reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are 
not met.  

As a final matter, as the Veteran is not service connected 
for a heart condition, has only a 20 percent service-
connected evaluation for an arm condition, and is not 
participating in a vocational rehabilitation program under 
Chapter 31 of the United States Code, the provisions of 38 
U.S.C.A. § 1728(a) and 38 C.F.R. §17.120 are not applicable. 

Although the Board is sympathetic to the Veteran and his 
claim, in the absence of authorizing statutory or regulatory 
authority, the Board may not award payment or reimbursement 
of the private medical expenses at issue.  See Zimick v. 
West, 11 Vet. App. 45, 50 (1998) citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) [payment of 
money from the [Federal] Treasury "must be authorized by a 
statute"].  In the absence of evidence to establish that the 
Veteran meets the criteria for payment or reimbursement of 
non-VA medical services, on the basis of eligibility under 38 
U.S.C.A. § 1725, payment or reimbursement of those services 
is not warranted.  The Board lacks authority to award medical 
care benefits except as authorized by statute and 
regulations.  There is, therefore, no basis on which the 
Veteran's claim may be granted.


ORDER

Payment or reimbursement of unauthorized medical expenses for 
treatment from private medical providers from May 10, to May 
13, 2008 is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


